DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.
Claims Status
	Claims 1,7 and 12-14 are pending in the application. Claims 2-6 and 8-11 were canceled in the amendment filed 12/27/21.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazaki et al. (J. Biomed. Optics 2014, 19, 096002-1 to 096002-9) in view of Zhang et al. (Biomater. 2019, 217, 119279; p1-11), Prajapati et al. (Mol. Imaging 2009, 8, 45-54; see p1-15) and Lei et al. (J. Nucl. Med. 2010, 51, (supplement 2) 225) and in further view of Sahu et al. (J. Control Release 2016, 236, 90-99).
Kanazaki et al. (J. Biomed. Optics 2014, 19, 096002-1 to 096002-9) discloses conjugating indocyanine dye (ICG) to human serum albumin for use as a photoacoustic (PA) tumor imaging agent. PA is a noninvasive diagnostic method which detects ultrasonic waves thermoelastically induced by optical absorbers irradiated with laser. An in vivo fluorescence imaging biodistribution study shows that biodistribution changed as the number of ICG bound to HSA increased and the maximum accumulation of ICG was achieved when around three ICG molecules were loaded on the HSA (abstract; 096002-3, 2.8 In Vivo Photoacoustic Imaging). 
HSA features low immunogenicity, high biocompatibility, and good biodegradability. Because of its long circulation property, HSA is efficiently taken up by tumor tissue via the EPR effect, which makes
it a compelling platform for molecular imaging (096002-7, 4 Discussion). HSA conjugation with drugs promotes the uptake of drugs into tumors via enhanced permeability and retention effects (096002-1, right column, second paragraph).

HSA-ICG imaging agent was suspended in PBS and injected into the tail vein of colon26 tumor-bearing nude mice (096002-2, 2.6. Evaluation on In Vivo Tumor Uptake of Human Serum Albumin-Indocyanine Green by Fluorescence Measurement). Whole body fluorescence images were obtained using the in vivo fluorescence imager (096002-4, 3.2 Evaluation of In Vivo Tumor Uptake of Human Serum Albumin-Indocyanine Green by Fluorescence Measurement; Fig. 3). PA imaging was performed with an optical parametric oscillator tunable laser (096002-3, 2.8, In Vivo Photoacoustic Imaging). The PA intensity to HSA concentration was superior in order of HSA-ICG8.2 > HSA-ICG2.9 > HSA-ICG0.5 > HSA in proportion to the number of ICG bound to HSA (096002-4, left column, first paragraph).
Kanazaki et al. does not disclose covalently binding IR-820 to HSA.
Zhang et al. (Biomater. 2019, 217, 119279; p1-11) discloses a BSA conjugated IR820-maleimide (IR-Mal) conjugate (p2, 2.4. Preparation of BSA conjugated IR-Mal complexes; Fig. 1.; p4, Synthesis of IR-Mal conjugate) wherein IR-Mal is covalently bonded with albumin (p4, right column, last paragraph). 
IR-Mal is a dual-mode imaging agent as it can be visualized through the naked eye and fluorescence imaging (abstract). BSA-IR-Mal showed stronger fluorescence intensity than free IR-Mal and thus effectively reduced the background interference of biological systems (p11, 4. Conclusions). 
Prajapati et al. (Mol. Imaging 2009, 8, 45-54; see p1-15) discloses near-infrared imaging of tissues in living subjects using IR-820 (title). IR-820 is an infrared blood pool contrast agent used to detect and quantify diseased tissue in live animals (abstract). IR-820 is a NIR dye whose emission is significantly improved in vivo upon serum binding to albumin and elimination occurs predominantly via the gastrointestinal tract. IR-820 fluorescence increased significantly when in contact with biological tissue or serum. We demonstrate the utility of this contrast agent for serially imaging of traumatized 
p4, In vivo tumor imaging and lymph node mapping; p5, IR-820 is a blood pool contrast agent). 
Lei et al. (J. Nucl. Med. 2010, 51, (supplement 2) 225) discloses that indocyanine green (ICG) is a clinically used near-infrared (NIR) fluorescence imaging agent. Major disadvantages of ICG include limited stability in aqueous solution and short plasma residence time (Objectives). The authors study was to explore potential imaging applications of IR-820 (Objectives).
Dye distribution was examined in vivo after equimolar rat tail vein injection of either dye and further imaging with a CCD camera was done (Objectives).
The half-time for IR-820 is approximately double that of ICG under all experimental conditions. IR-820 is a better alternative than ICG when the stability of the dye solution over time is a concern. The enhanced stability of IR-820 should result in longer plasma resident time compared to ICG, and thus allow for longer image collection times (Conclusion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ICG of Kanazaki et al. for IR-820 and thus, covalently bind IR-820 to HSA prior to injection into a subject for enhanced NIR imaging of tissues or organs as Lei et al. teaches that IR820 has enhanced stability and longer plasma resident time than ICG, Zhang et al. teaches of binding IR820 to albumin for the advantage of a stronger fluorescence intensity which effectively reduced the background interference of biological systems and Prajapati et al. teaches that the contrast agent IR-820 has an affinity for HSA which provides for the advantage of enhanced fluorescence emission.
Both dyes, ICG and IR-820, provide for an enhanced fluorescent intensity when bound to HSA and therefore it would have been predictable to bind IR-820 to HSA prior to injection into a subject for 

Kanazaki et al. does not disclose reducing at least one of the proliferation or the viability of the tumor.
Sahu et al. (J. Control Release 2016, 236, 90-99) discloses that ICG is a cyanine dye with high NIR ﬂuorescence properties, and one of the few organic dyes approved by FDA for medical imaging and diagnostics. It is used clinically for several purposes including measurement of cardiac output, hepatic function, liver blood ﬂow, and ophthalmic angiography. ICG also possesses the dual capabilities of a PTT as well as a PDT agent. But, the inherent in-stability of free ICG molecules in aqueous solutions, short half-life in vivo, and lack of tissue targeting limit its application in tumor imaging and phototherapy (p91, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize IR820-HSA for reducing at least one of the proliferation or the viability of the tumor as Sahu et al. teaches that ICG is used for medical imaging and diagnostics and also possesses the dual capabilities of a PTT as well as a PDT agent while IR-820 and ICG have analogous core structures and IR-820 advantageously provides enhanced stability in aqueous solution over the known and clinically used ICG.
Therefore, it would have been predictable to one of ordinary skill in the art to substitute the ICG for IR-820, as it has more favorable properties, and examine the use of IR-820 in phototherapy for reducing at least one of the proliferation or the viability of the tumor as Lei et al. teaches that indocyanine green (ICG) has major disadvantages, including limited stability in aqueous solution and short plasma residence time.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
The applicant’s assertions with regards to Achilefu et al. are moot as the reference is not included in the instant rejection.
Applicant asserts that Sahu et al. states that free ICG have inherent instability, a short-half life in vivo, and lack of tissue-targeting that limit its application in tumor imaging and phototherapy. This statement contradicts the office action drawing an obvious equivalency of ICG and IR820 even if the core structures have some resemblance to each other. Sahu et al. does not provide the motivation to substitute the IR820 for ICG and, instead, would suggest the use of a structurally different moiety than one having any structural relationship.
The reference of Sahu teaches that ICG is a cyanine dye with high NIR ﬂuorescence properties, and one of the few organic dyes approved by FDA for medical imaging and diagnostics but that free ICG molecules in aqueous solutions have a short half-life in vivo, and lack of tissue targeting which limit its application in tumor imaging and phototherapy.
The reference of Kanazaki et al. teaches that HSA conjugation with drugs promotes the uptake of drugs into tumors via enhanced permeability and retention effects. 
HSA features low immunogenicity, high biocompatibility, and good biodegradability. Because of its long circulation property, HSA is efficiently taken up by tumor tissue via the EPR effect, which makes it a compelling platform for molecular imaging. HSA covalently bound to ICG was successfully taken up into tumors and imaged in vivo in tumors of mice.
The reference of Zhang et al. was used to teach that covalently binding BSA to IR820-maleimide (IR-Mal) yields a BSA-IR-Mal dual imaging agent which showed stronger fluorescence intensity than free IR-Mal in fluorescence imaging. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fluorescent dye, such as ICG or IR820 to HSA to provide for selective tumor imaging as HSA conjugation promotes the uptake of drugs into tumors and provides for selective targeting which is not seen with free dye.
The reference of Lei et al. teaches that indocyanine green (ICG) is a clinically used near-infrared (NIR) fluorescence imaging agent with limited stability in aqueous solution and short plasma residence time. The half-time for IR-820 is approximately double that of ICG under all experimental conditions. IR-820 is a better alternative than ICG when the stability of the dye solution over time is a concern. The enhanced stability of IR-820 should result in longer plasma resident time compared to ICG, and thus allow for longer image collection times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute IR820 ICG and covalently bind IR820 to HSA as IR820 is a known imaging agent with better properties than ICG and is structurally similar to ICG so therefore when IR820 is bound to HSA it can be selectively taken up by tumors and provide the advantage of enhanced stability and longer plasma resident time for tumor imaging. 
Although ICG has unfavorable properties it is still a known imaging dye that can be bound to HSA for imaging tumors. One of ordinary skill in the art would predictably look to ICG dye as a lead compound for binding to HSA for imaging tumors and substitute it with analogous dyes, such as IR820 that have more favorable properties. 
Conclusion
	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618